FILED

UNITED STATES DISTRICT COURT JUN 2 2 2015
FOR THE DISTRICT OF COLUMBIA Clerk. us. District 8| Bankruptcy
Courts for the District of Columbia
Saundra Taylor, )
)
Plamtlff’ ; Case: 1:15-cv-00953 Jury Demand
V ) Assigned To : Unassigned
' ) Assign. Date : 6/22/2015
District of Columbia ) Description: Pro Se Gen. Civil (F Deck)
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff‘s pro se complaint and application to proceed
in forma pauperis. The Court will grant the plaintiff” 3 application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff, a resident of Fort Washington, Maryland, sues the District of Columbia for
Negligent Spoliation of Evidence, Compl. at 11, and Intentional Inﬂiction of Emotional Distress,
id. at 15. In her jurisdictional statement, plaintiff invokes the Court’s diversity jurisdiction,
Compl. 11 4, but the District of Columbia “like the ﬁfty states, is not subject to diversity

jurisdiction.” Long v. District ofColumbia, 820 F.2d 409, 414 (DC. Cir. 1987). Plaintiff also
1

purports to sue under 42 U.S.C. § 1983, Comp]. 1] 1, but that statute authorizes a lawsuit against a
“person” who violates one’s constitutional rights while acting “under color” of State or District
of Columbia law. 42 U.S.C. § 1983. The complaint does not name an individual and, thus,
provides no basis for exercising jurisdiction under the federal question provision. See Ashcroft v.
Iqbal, 556 US. 662, 676 (2009) (“Because vicarious liability is inapplicable to . . . § 1983
suits, a plaintiff must plead that each Govemment-ofﬁcial defendant, through the ofﬁcial’s own
individual actions, has violated the Constitution”). A separate order of dismissal accompanies

this Memorandum Opinion.\

J
% AAA/Vii
United States District Judge
DATE: June (a? ,2015